         Case 3:20-cv-02731-VC Document 543 Filed 08/13/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 Case No. 20-cv-02731-VC
                  Plaintiffs,
                                                      THIRD REVISED STANDARD
         v.                                           CONDITIONS OF RELEASE
 DAVID JENNINGS, et al.,
                  Defendants.



       These revised conditions of release supersede those listed in Dkt. No. [502]. They apply

retroactively to every Class Member released on bail. Any special conditions of release imposed

on individual Class Members remain in place and are not affected by this order.

       Unless otherwise specified, grants of bail are subject to the following conditions:

       1. The Class Member’s temporary release will expire upon the final adjudication of the

              habeas petition in this case, unless the Court orders otherwise.
       2. The Class Member must be released immediately into the custody of the Custodian

              listed in the bail request, who must transport the Class Member directly from his/her

              place of detention to the residence where s/he will reside.

       3. The Class Member must observe an initial 14-day quarantine at the place of

              residence, except as required to access needed healthcare. Whether the Class Member

              should be quarantined from other people at the same residence during that period is

              committed to the discretion of the Custodian.

       4. The Class Member must submit to location monitoring as directed by ICE.

       5. The Class Member must obey all governmental shelter-in-place orders, regulations
        Case 3:20-cv-02731-VC Document 543 Filed 08/13/20 Page 2 of 2




          and protocols.

      6. The Class Member must not violate any federal, state, or local law.

      7. The Class Member must not possess any firearm, destructive device, or other

          dangerous weapon.

      8. The Class Member is required to submit to Covid-19 testing before release.

      9. The Class Member must inform class counsel if the Class Member tests positive for

          Covid-19 at any time after release.

      10. If the Class Member violates any condition of his/her release, the Court may on its

          own motion or on Defendants’ motion, modify or terminate this bail order and order

          the Class Member returned to ICE custody.

      11. ICE may not arrest or detain the Class Member except (a) upon an order permitting

          arrest issued by this Court (i) for violation of these conditions of release or (ii) based

          on a discovery by defendants of additional information which demonstrates that the

          Class Member is dangerous; (b) where there is a final order of removal and a travel

          document is obtained and where the Class Member will be removed within 3 days; or

          (c) where ICE has evidence and a good-faith belief that the Class Member has

          absconded and where ICE has attempted to contact the Class Member’s custodian.

          ICE must give Class Counsel and the Court notice of such arrest or detention on the
          same day the Class Member is detained.

      12. Nothing in this order limits ICE’s authority to remove the Class Member from the

          United States upon a final order of removal.

      13. Class Counsel is required to ensure that the Class Member is informed of and

          understands these conditions of release.

      IT IS SO ORDERED.

Dated: August 13, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge



                                                 2
